UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission Registrant; State of Incorporation; I.R.S. Employer File Number Address; and Telephone Number Identification No. 333-21011 FIRSTENERGY CORP. 34-1843785 (An Ohio Corporation) 76 South Main Street Akron, OH44308 Telephone (800)736-3402 333-145140-01 FIRSTENERGY SOLUTIONS CORP. 31-1560186 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2578 OHIO EDISON COMPANY 34-0437786 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2323 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY 34-0150020 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3583 THE TOLEDO EDISON COMPANY 34-4375005 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3141 JERSEY CENTRAL POWER & LIGHT COMPANY 21-0485010 (A New Jersey Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-446 METROPOLITAN EDISON COMPANY 23-0870160 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3522 PENNSYLVANIA ELECTRIC COMPANY 25-0718085 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90days. Yes (X)No() FirstEnergy Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Yes ()No(X) FirstEnergy Solutions Corp. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes () No () FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company, and Pennsylvania Electric Company Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer (X) FirstEnergy Corp. Accelerated Filer () N/A Non-accelerated Filer (Do not check if a smaller reporting company) (X) FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Smaller Reporting Company () N/A Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes () No (X) FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: OUTSTANDING CLASS AS OF May 7, 2009 FirstEnergy Corp., $0.10 par value 304,835,407 FirstEnergy Solutions Corp., no par value 7 Ohio Edison Company, no par value 60 The Cleveland Electric Illuminating Company, no par value 67,930,743 The Toledo Edison Company, $5 par value 29,402,054 Jersey Central Power & Light Company, $10 par value 13,628,447 Metropolitan Edison Company, no par value 859,500 Pennsylvania Electric Company, $20 par value 4,427,577 FirstEnergy Corp. is the sole holder of FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company common stock. This combined Form 10-Q is separately filed by FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. No registrant makes any representation as to information relating to any other registrant, except that information relating to any of the FirstEnergy subsidiary registrants is also attributed to FirstEnergy Corp. OMISSION OF CERTAIN INFORMATION FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company meet the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and are therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H(2) to Form 10-Q. Forward-Looking Statements: This Form 10-Q includes forward-looking statements based on information currently available to management. Such statements are subject to certain risks and uncertainties. These statements include declarations regarding management’s intents, beliefs and current expectations. These statements typically contain, but are not limited to, the terms “anticipate,” “potential,” “expect,” “believe,” “estimate” and similar words. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Actual results may differ materially due to: · the speed and nature of increased competition in the electric utility industry and legislative and regulatory changes affecting how generation rates will be determined following the expiration of existing rate plans in Ohio and Pennsylvania, · the impact of the PUCO’s regulatory process on the Ohio Companies associated with the distribution rate case or implementing the recently-approved ESP, including the outcome of any competitive generation procurement process in Ohio, · economic or weather conditions affecting future sales and margins, · changes in markets for energy services, · changing energy and commodity market prices and availability, · replacement power costs being higher than anticipated or inadequately hedged, · the continued ability of FirstEnergy’s regulated utilities to collect transition and other charges or to recover increased transmission costs, · maintenance costs being higher than anticipated, · other legislative and regulatory changes, revised environmental requirements, including possible GHG emission regulations, · the potential impact of the U.S. Court of Appeals’ July11, 2008 decision requiring revisions to the CAIR rules and the scope of any laws, rules or regulations that may ultimately take their place, · the uncertainty of the timing and amounts of the capital expenditures needed to, among other things, implement the Air Quality Compliance Plan (including that such amounts could be higher than anticipated or that certain generating units may need to be shut down) or levels of emission reductions related to the Consent Decree resolving the NSR litigation or other potential regulatory initiatives, · adverse regulatory or legal decisions and outcomes (including, but not limited to, the revocation of necessary licenses or operating permits and oversight) by the NRC (including, but not limited to, the Demand for Information issued to FENOC on May14, · Met-Ed’s and Penelec’s transmission service charge filings with the PPUC, · the continuing availability of generating units and their ability to operate at or near full capacity, · the ability to comply with applicable state and federal reliability standards, · the ability to accomplish or realize anticipated benefits from strategic goals (including employee workforce initiatives), · the ability to improve electric commodity margins and to experience growth in the distribution business, · the changing market conditions that could affect the value of assets held in the registrants’ nuclear decommissioning trusts, pension trusts and other trust funds, and cause FirstEnergy to make additional contributions sooner, or in an amount that is larger than currently anticipated, · the ability to access the public securities and other capital and credit markets in accordance with FirstEnergy’s financing plan and the cost of such capital, · changes in general economic conditions affecting the registrants, · the state of the capital and credit markets affecting the registrants, · interest rates and any actions taken by credit rating agencies that could negatively affect the registrants’ access to financing or its costs and increase requirements to post additional collateral to support outstanding commodity positions, LOCs and other financial guarantees, · the continuing decline of the national and regional economy and its impact on the registrants’ major industrial and commercial customers, · issues concerning the soundness of financial institutions and counterparties with which the registrants do business, and · the risks and other factors discussed from time to time in the registrants’ SEC filings, and other similar factors. The foregoing review of factors should not be construed as exhaustive. New factors emerge from time to time, and it is not possible for management to predict all such factors, nor assess the impact of any such factor on the registrants’ business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statements. The registrants expressly disclaim any current intention to update any forward-looking statements contained herein as a result of new information, future events or otherwise. TABLE OF CONTENTS Pages Glossary of Terms iii-v Part I.Financial Information Items 1. and 2. - Financial Statements and Management’s Discussion and Analysis ofFinancial Condition and Results of Operations. FirstEnergy Corp. Management's Discussion and Analysis of Financial Condition and 1-35 Results of Operations Report of Independent Registered Public Accounting Firm 36 Consolidated Statements of Income 37 Consolidated Statements of Comprehensive Income 38 Consolidated Balance Sheets 39 Consolidated Statements of Cash Flows 40 FirstEnergy Solutions Corp. Management's Narrative Analysis of Results of Operations 41-43 Report of Independent Registered Public Accounting Firm 44 Consolidated Statements of Income and Comprehensive Income 45 Consolidated Balance Sheets 46 Consolidated Statements of Cash Flows 47 Ohio Edison Company Management's Narrative Analysis of Results of Operations 48-49 Report of Independent Registered Public Accounting Firm 50 Consolidated Statements of Income and Comprehensive Income 51 Consolidated Balance Sheets 52 Consolidated Statements of Cash Flows 53 The Cleveland Electric Illuminating Company Management's Narrative Analysis of Results of Operations 54-55 Report of Independent Registered Public Accounting Firm 56 Consolidated Statements of Income and Comprehensive Income 57 Consolidated Balance Sheets 58 Consolidated Statements of Cash Flows 59 The Toledo Edison Company Management's Narrative Analysis of Results of Operations 60-61 Report of Independent Registered Public Accounting Firm 62 Consolidated Statements of Income and Comprehensive Income 63 Consolidated Balance Sheets 64 Consolidated Statements of Cash Flows 65 i TABLE OF CONTENTS (Cont'd) Jersey Central Power & Light Company Pages Management's Narrative Analysis of Results of Operations 66-67 Report of Independent Registered Public Accounting Firm 68 Consolidated Statements of Income and Comprehensive Income 69 Consolidated Balance Sheets 70 Consolidated Statements of Cash Flows 71 Metropolitan Edison Company Management's Narrative Analysis of Results of Operations 72-73 Report of Independent Registered Public Accounting Firm 74 Consolidated Statements of Income and Comprehensive Income 75 Consolidated Balance Sheets 76 Consolidated Statements of Cash Flows 77 Pennsylvania Electric Company Management's Narrative Analysis of Results of Operations 78-79 Report of Independent Registered Public Accounting Firm 80 Consolidated Statements of Income and Comprehensive Income 81 Consolidated Balance Sheets 82 Consolidated Statements of Cash Flows 83 Combined Management’s Discussion and Analysis of Registrant Subsidiaries 84-97 Combined Notes to Consolidated Financial Statements 98-127 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 128 Item 4.Controls and Procedures – FirstEnergy. 128 Item 4T. Controls and Procedures – FES, OE, CEI, TE, JCP&L, Met-Ed and Penelec. 128 Part II.Other Information Item 1.Legal Proceedings. 129 Item 1A.Risk Factors. 129 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 129 Item 6.Exhibits. 130-131 ii GLOSSARY OF TERMS The following abbreviations and acronyms are used in this report to identify FirstEnergy Corp. and our current and former subsidiaries: ATSI American Transmission Systems, Inc., owns and operates transmission facilities CEI The Cleveland Electric Illuminating Company, an Ohio electric utility operating subsidiary FENOC FirstEnergy Nuclear Operating Company, operates nuclear generating facilities FES FirstEnergy Solutions Corp., provides energy-related products and services FESC FirstEnergy Service Company, provides legal, financial and other corporate support services FEV FirstEnergy Ventures Corp., invests in certain unregulated enterprises and business ventures FGCO FirstEnergy Generation Corp., owns and operates non-nuclear generating facilities FirstEnergy FirstEnergy Corp., a public utility holding company GPU GPU, Inc., former parent of JCP&L, Met-Ed and Penelec, which merged with FirstEnergy on November7, 2001 JCP&L Jersey Central Power & Light Company, a New Jersey electric utility operating subsidiary JCP&L Transition Funding JCP&L Transition Funding LLC, a Delaware limited liability company and issuer of transition bonds JCP&L Transition Funding II JCP&L Transition Funding II LLC, a Delaware limited liability company and issuer of transition bonds Met-Ed Metropolitan Edison Company, a Pennsylvania electric utility operating subsidiary NGC FirstEnergy Nuclear Generation Corp., owns nuclear generating facilities OE Ohio Edison Company, an Ohio electric utility operating subsidiary Ohio Companies CEI, OE and TE Penelec Pennsylvania Electric Company, a Pennsylvania electric utility operating subsidiary Penn Pennsylvania Power Company, a Pennsylvania electric utility operating subsidiary of OE Pennsylvania Companies Met-Ed, Penelec and Penn PNBV PNBV Capital Trust, a special purpose entity created by OE in 1996 Shelf Registrants OE, CEI, TE, JCP&L, Met-Ed and Penelec Shippingport Shippingport Capital Trust, a special purpose entity created by CEI and TE in 1997 SignalPeak A joint venture between FirstEnergy Ventures Corp. and Boich Companies, that owns mining and coal transportation operations near Roundup, Montana TE The Toledo Edison Company, an Ohio electric utility operating subsidiary Utilities OE, CEI, TE, Penn, JCP&L, Met-Ed and Penelec Waverly The Waverly Power and Light Company, a wholly owned subsidiary of Penelec The following abbreviations and acronyms are used to identify frequently used terms in this report: AEP American Electric Power Company, Inc. ALJ Administrative Law Judge AOCL Accumulated Other Comprehensive Loss AQC Air Quality Control BGS Basic Generation Service CAA Clean Air Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CBP Competitive Bid Process CO2 Carbon Dioxide CTC Competitive Transition Charge DOJ United States Department of Justice DPA Department of the Public Advocate, Division of Rate Counsel EITF Emerging Issues Task Force EMP Energy Master Plan EPA United States Environmental Protection Agency EPACT Energy Policy Act of 2005 ESP Electric Security Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation FIN 46R FIN 46 (revised December 2003), "Consolidation of Variable Interest Entities" FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109” iii GLOSSARY OF TERMS Cont’d. FMB First Mortgage Bond FSP FASB Staff Position FSP FAS 107-1 and APB 28-1 FSP FAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments” FSP FAS 115-1 and SFAS 124-1 FSP FAS 115-1 and SFAS 124-1, “The Meaning of Other-Than-Temporary Impairment and its Application to Certain Investments” FSP FAS 115-2 and FAS 124-2 FSP FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments” FSP FAS 132(R)-1 FSP FAS 132(R)-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets” FSP FAS 157-4 FSP FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” FTR Financial Transmission Rights GAAP Accounting Principles Generally Accepted in the United States GHG Greenhouse Gases ICE Intercontinental Exchange IRS Internal Revenue Service kV Kilovolt KWH Kilowatt-hours LED Light-emitting Diode LIBOR London Interbank Offered Rate LOC Letter of Credit MEIUG Met-Ed Industrial Users Group MISO Midwest Independent Transmission System Operator, Inc. Moody’s Moody’s Investors Service, Inc. MRO Market Rate Offer MW Megawatts MWH Megawatt-hours NAAQS National Ambient Air Quality Standards NERC North American Electric Reliability Corporation NJBPU New Jersey Board of Public Utilities NOV Notice of Violation NOX Nitrogen Oxide NRC Nuclear Regulatory Commission NSR New Source Review NUG Non-Utility Generation NUGC Non-Utility Generation Charge NYMEX New York Mercantile Exchange OPEB Other Post-Employment Benefits OVEC Ohio Valley Electric Corporation PCRB Pollution Control Revenue Bond PICA Penelec Industrial Customer Alliance PJM PJM Interconnection L. L. C. PLR Provider of Last Resort; an electric utility’s obligation to provide generation service to customers whose alternative supplier fails to deliver service PPUC Pennsylvania Public Utility Commission PSA Power Supply Agreement PUCO Public Utilities Commission of Ohio PUHCA Public Utility Holding Company Act of 1935 RCP Rate Certainty Plan RECB Regional Expansion Criteria and Benefits RFP Request for Proposal RSP Rate Stabilization Plan RTC Regulatory Transition Charge RTO Regional Transmission Organization S&P Standard & Poor’s Ratings Service SB221 Amended Substitute Senate Bill 221 SBC Societal Benefits Charge SEC U.S. Securities and Exchange Commission SECA Seams Elimination Cost Adjustment SFAS Statement of Financial Accounting Standards iv GLOSSARY OF TERMS Cont’d. SFAS 115 SFAS No. 115, "Accounting for Certain Investments in Debt and Equity Securities" SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 160 SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an Amendment of ARB No. 51” SIP State Implementation Plan(s) Under the Clean Air Act SNCR Selective Non-Catalytic Reduction SO2 Sulfur Dioxide TBC Transition Bond Charge TMI-1 Three Mile Island Unit 1 TMI-2 Three Mile Island Unit 2 TSC Transmission Service Charge VIE Variable Interest Entity v PART I. FINANCIAL INFORMATION ITEMS 1. AND 2. FINANCIAL STATEMENTS AND MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. FIRSTENERGY CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS EXECUTIVE SUMMARY Net income in the first quarter of 2009 was $115million, or basic and diluted earnings of $0.39 per share of common stock, compared with net income of $277million, or basic earnings of $0.91 per share of common stock ($0.90 diluted) in the first quarter of 2008. The decrease in FirstEnergy’s earnings resulted principally from regulatory charges ($168 million after-tax) recognized in the first quarter of 2009 primarily related to the implementation of the Ohio Companies’ Amended ESP. Change in Basic Earnings Per Share From Prior Year First Quarter Basic Earnings Per Share – First Quarter 2008 $ 0.91 Regulatory charges – 2009 (0.55) Income tax resolution – 2009 0.04 Organizational restructuring – 2009 (0.05) Gain on non-core asset sales – 2008 (0.06) Trust securities impairment (0.04) Revenues 0.18 Fuel and purchased power (0.24) Amortization / deferral of regulatory assets 0.13 Other expenses 0.07 Basic Earnings Per Share – First Quarter 2009 $ 0.39 Regulatory Matters - Ohio Ohio
